      Case 1:18-cv-01005-AT-SDA Document 139 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        3/31/2021
Indira Kairam, M.D.,

                                 Plaintiff,
                                                            1:18-cv-01005 (AT) (SDA)
                     -against-
                                                            ORDER
West Side GI, LLC,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

      Following a telephone conference with the parties, it is hereby Ordered as follows:

      1. Defendant shall file its anticipated motion, pursuant to Federal Rule of Civil Procedure

         42(a), to consolidate this action with the two related cases (19-cv-00953 and 20-cv-

         9141) no later than April 20, 2021.

      2. Plaintiff shall file her response to Defendant’s motion no later than May 4, 2021.

      3. Defendant shall file any reply no later than May 11, 2021.

SO ORDERED.

DATED:        New York, New York
              March 31, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
